                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 December 19, 2018
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
VS.                                           § CRIMINAL ACTION NO. 3:18-CR-21-1,2,3
                                              §
ENGARYD ULYSES ZAMORA (1)                     §
ROBERTO HERNANDEZ, JR. (2)                    §
DAVID WILLIAM MAIORKA (3)                     §
      Defendants.


                                        ORDER

       Pending before the Court is the Defendant Engaryd Ulyses Zamora’s Unopposed

Motion for Continue (Dkt. 34), to which Co-Defendants Roberto Hernandez, Jr. (2) and

David William Maiorka (3) join in said motion. In accordance with 18 U.S.C. ' 3161,

the basis for the continuance is the finding that the ends of justice served in granting such

continuance outweigh the best interests of the public and the Defendant in a speedy trial.

       The Court finds that, pursuant to 18 U.S.C. ' 3161, a failure to grant continuance

in this case would deny counsel for the Defendant the reasonable time necessary for

effective preparation taking into account the exercise of due diligence and would thereby

result in a miscarriage of justice for the Defendant.

       The Defendant recites that there has been inadequate time to sufficiently prepare

for trial.   Denial of the reasonable time necessary for effective trial preparation is

expressly enunciated in 18 U.S.C. ' 3161 as a factor in determining that a continuance in

the ends of justice would outweigh the public's interest in a speedy trial.




1/2
      IT IS HEREBY ORDERED that the Defendant=s motion for continuance is

GRANTED. A period of excludable delay shall commence from today, December 19,

2018, pursuant to 18 U.S.C. ' 3161, and continue until April 8, 2019. It is further

ORDERED that the scheduling order is amended as follows:

      February 27, 2019 All MOTIONS will be filed no later than this date.

      March 13, 2019       RESPONSES to motions will be filed no later than this date.

      March 27, 2019       PRETRIAL CONFERENCE
      at 10:00 AM

      April 8, 2019        JURY TRIAL.
      at 9:00 AM

      SIGNED at Galveston, Texas, this 19th day of December, 2018.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




2/2
